 


109 HR 4003 IH: Iran Nonproliferation Amendments Act of 2005
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4003 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on International Relations, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To make amendments to the Iran Nonproliferation Act of 2000 related to International Space Station payments. 
 
 
1.Short titleThis Act may be cited as the Iran Nonproliferation Amendments Act of 2005. 
2.Amendments to Iran Nonproliferation Act of 2000 related to International Space Station payments 
(a)Treatment of Certain PaymentsSection 7(1)(B) of the Iran Nonproliferation Act of 2000 (Public Law 106–178; 50 U.S.C. 1701 note) is amended—
(1)by striking the period at the end and inserting a comma; and
(2)by adding at the end the following:
except that such term does not mean payments in cash or in kind made or to be made by the United States Government prior to January 1, 2012, to meet the obligations of the United States under the Agreement Concerning Cooperation on the Civil International Space Station, with annex, signed at Washington January 29, 1998, and entered into force March 27, 2001, or any protocol, agreement, memorandum of understanding, or contract related thereto.. 
(b)Reporting RequirementsSection 6 of such Act is amended by adding at the end the following new subsection: 
 
(i)Report on Certain Payments Related to International Space Station 
(1)In generalThe President shall, together with each report submitted under section 2(a), submit to the Committee on Foreign Relations of the Senate and the Committee on International Relations of the House of Representatives a report that identifies each Russian entity or person to whom the United States Government has, since the date of the enactment of the Iran Nonproliferation Amendments Act of 2005, made a payment in cash or in kind to meet the obligations of the United States under the Agreement Concerning Cooperation on the Civil International Space Station, with annex, signed at Washington January 29, 1998, and entered into force March 27, 2001, or any protocol, agreement, memorandum of understanding, or contract related thereto. 
(2)ContentEach report submitted under paragraph (1) shall include— 
(A)the specific purpose of each payment made to each entity or person identified in the report; and 
(B)with respect to each such payment, the assessment of the President that the payment was not prejudicial to the achievement of the objectives of the United States Government to prevent the proliferation of ballistic or cruise missile systems in Iran and other countries that have repeatedly provided support for acts of international terrorism, as determined by the Secretary of State under section 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)), or section 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)).. 
 
